NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UBALDO ANTONIO GALVEZ-RIVERA;                   No.    18-71438
et al.,
                                                Agency Nos.       A208-382-448
                Petitioners,                                      A208-377-639
                                                                  A208-382-449
 v.                                                               A208-377-640

WILLIAM P. BARR, Attorney General,
                                                MEMORANDUM*
                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Ubaldo Antonio Galvez-Rivera and his family, natives and citizens of

Honduras, petition pro se for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s decision

denying their applications for asylum, withholding of removal, and relief under the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings. Garcia-

Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny in part and

dismiss in part the petition for review.

    Substantial evidence supports the agency’s determination that petitioners

failed to establish the harm they experienced or fear in Honduras was or would be

on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010) (an applicant’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”). We lack jurisdiction to review petitioners’ contentions

regarding their proposed social group of small business owners because they did

not exhaust it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th

Cir. 2004) (court lacks jurisdiction to review claims not presented to the agency).

We do not consider petitioners’ proposed social group of “women in Honduras”

because the BIA did not decide the issue, see Santiago-Rodriguez v. Holder, 657

F.3d 820, 829 (9th Cir. 2011) (review limited to the grounds relied on by the BIA),

and petitioners do not contend the BIA erred in finding the group was not properly

before it, see Corro-Barragan v. Holder, 718 F.3d 1174, 1177 n.5 (9th Cir. 2013)

(failure to contest issue in opening brief resulted in waiver). Thus, petitioners’

asylum and withholding of removal claims fail.


                                           2                                   18-71438
      Petitioners do not challenge the agency’s denial of CAT relief. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived). Thus, we

deny the petition for review as to CAT.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                  18-71438